Citation Nr: 9903764	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic fatigue as 
due to an undiagnosed illness.

2.  Entitlement to service connection for a low-grade fever 
as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain and 
muscle aches/weakness due to undiagnosed illness.

4.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant service on active duty from March 1989 to 
January 1992.

This appeal arises from an April 1998, Department of Veterans 
Affairs (VARO), Jackson, Mississippi rating decision, which 
denied the appellant entitlement to service connection for 
chronic fatigue syndrome, a low-grade fever, joint pain with 
muscle aches/weakness, and headaches as due to an undiagnosed 
illness. 


FINDINGS OF FACT

1.  The appellant served on active duty from March 1989 to 
January 1992.  He received a Southwest Asia service medal 
with 2 bronze stars.

2.  Competent medical evidence does not indicate that the 
appellant currently has chronic fatigue that was incurred or 
aggravated during, or as a result of service, or that he 
manifests a chronic fatigue disability due to an undiagnosed 
illness.

3.  Competent medical evidence does not indicate that the 
appellant currently has a low-grade fever that was incurred or 
aggravated during, or as a result of service, or that he 
manifests a chronic low-grade fever due to an undiagnosed 
illness.

4.  Competent medical evidence does not indicate that the 
appellant currently has chronic joint pain and muscle 
aches/weakness that was incurred or aggravated during, or as a 
result of service, or that he manifests chronic joint pain and 
muscle aches/weakness due to an undiagnosed illness.

5.  Chronic headache disorder was first manifested in service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
chronic fatigue.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
low-grade fever.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for joint 
pain and muscle aches/weakness.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

4.  Chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for chronic 
fatigue, a low-grade fever, joint pain and muscle 
aches/weakness, and headaches.  Under pertinent law and VA 


regulations, service connection may be granted if either of 
the claimed disabilities was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted.  The pertinent 
regulation, in its entirety, is as follows:

     (a)(1) Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:
     (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and
     (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.
     (2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.
     (3)  For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic. The 6- month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.
     (4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.
     (5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.
     (b)  For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:
     (1)  Fatigue 
     (2)  Signs or symptoms involving skin
     (3)  Headache
     (4)  Muscle pain
     (5)  Joint pain
     (6)  Neurologic signs or symptoms
     (7)  Neuropsychological signs or symptoms
     (8)  Signs or symptoms involving the 
respiratory system (upper or lower)
     (9)  Sleep disturbances
     (10)  Gastrointestinal signs or symptoms
     (11)  Cardiovascular signs or symptoms
     (12)  Abnormal weight loss
     (13)  Menstrual disorders.
     (c)  Compensation shall not be paid under this 
section:
     (1)   If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or
     (2)  If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or
     (3)  If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.
     (d)  For purposes of this section:
     (1)  The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2)  the 
Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

38 C.F.R. § 3.317 (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

The Board will first review the appellant's pertinent medical 
history regarding his claim for benefits.

The appellant's February 1989 military enlistment examination 
reported that he provided a history of ear, nose, or throat 
trouble, head injury, and broken bones.  He further clarified 
by stating that he was allergic to hay and that his nose was 
affected.  He also reported a history of head injury during a 
motorcycle accident 5 to 6 years earlier with no loss of 
consciousness.  He claimed that he was "dazed."  A February 
1989 letter from his private physician, Jack L. Herring, M.D., 
P.A., was submitted which indicated that the appellant had 
been treated in February 1985 following a bicycle accident 
with a brief loss of consciousness.  Dr. Herring reported that 
the appellant had a minimal hematoma formation of the scalp, 
abrasion of the left shoulder, and contusion of the left 
thigh.  Skull x-rays demonstrated no fracture, and 
neurological examination was unremarkable.  He concluded that 
the appellant had a minor traumatic injury, mild concussion, 
hematoma and contusion with no problems since.  At the time of 
enlistment, the appellant also reported a history of a 4th 
finger fracture playing football at age 12.  He denied a 
history of frequent or severe headaches.  His musculoskeletal, 
neurologic systems were described as normal.

Military medical treatment records reported that, while 
seeking treatment for a skin rash, the appellant reported 
occasional dizziness of 2 years duration in December 1989.  A 
February 1990 entry reported that the appellant complained of 
frequent headaches, sometimes associated with light-
headedness, and that the examiner assessed migraine headaches.  
In March 1990, the appellant complained of right arm pain 
after lifting 40 to 50 pound boxes, and the examiner assessed 
muscle strain of the right forearm.  The appellant also 
reported right hand pain after he tripped and used his right 
hand to stop his fall.  X-rays revealed no fracture, and a 
sprained wrist was assessed.  The appellant also complained of 
a sore throat with general malaise and gastric upset of 2 days 
duration in March 1990.  The examiner assessed, rule out 
strep.  The appellant continued to complain of headache and 
sore throat in April 1990, and the examiner assessed 
unresolved strep throat.  The appellant later complained of a 
sore throat, productive cough and sinus pressure, assessed as 
an upper respiratory infection and sinusitis in July 1990.  

A May 1990 military treatment entry reported that the 
appellant was treated for depression/stress management.  The 
examiner's impression was alcohol abuse, rule out dependence, 
and dysthymia by history, on Axis I, and dependent traits on 
Axis II.  A June 1990 entry reported that the appellant stated 
that he was doing a lot better.  He described himself as 
"energetic" and claimed that he was eating and sleeping 
"Ok."  Another June 1990 entry reported that the appellant 
complained of a loss of appetite, stomach pain, nausea and 
vomiting times 1, and diarrhea.  He also complained of a 
"really bad" headache.  The examiner assessed 
gastroenteritis.  In October 1990 the appellant claimed that 
he wanted out of the Navy and felt he may hit somebody.  The 
examiner merely assessed a situational issue.

A September 1990 military treatment entry reported that the 
appellant complained of ear pain, assessed as left otitis 
media.  The appellant complained of a cough, runny nose and a 
headache, assessed as an upper respiratory infection in May 
1991.  The appellant complained of left sided head pain with 
pain in his left ear and decreased hearing in June 1991.  He 
also complained of a 1 month history of excessive tiredness, 
general bodyache, and upset stomach.  The examiner assessed 
otitis media of the left ear with an upper respiratory 
infection.  A July 1991 entry reported that the appellant 
complained of a 3 day history of coughing and a runny nose, 
but denied headache, earache or vomiting.  The examiner 
assessed an upper respiratory infection.  He noted that the 
appellant stated that he felt great, but while speaking with 
him, he brought up vague complaints of loose stools for 6 
months and some joint aches.  

An October 1991 entry reported that the appellant claimed that 
he could not cope with being in the Navy anymore.  He reported 
a loss of appetite, difficulty sleeping and depression.  
Mental status examination revealed that the appellant was 
alert, oriented times 3, and cooperative.  His speech was 
coherent and goal directed with a normal rate, tone, and 
volume.  He denied any hallucinations, delusions, 
suicidal/homicidal ideations, obsessions, rituals, or paranoid 
thoughts.  His mood was described as angry.  His affect was 
constricted anger, appropriate to content.  Cognitive 
functions were intact, with intact abstraction and recent and 
remote memory.  His thoughts were linear.  There was no 
evidence of psychosis or of organic brain disorder.  His 
intelligence and general fund of information were judged to be 
average for education and background.  His awareness, insight 
and social judgment were adequate for interview, but deep 
insight into his motivations and feelings was absent.  There 
were no indications of alcohol or drug abuse.  Suicidal risk 
factors were judged to be negative after inquiry and 
evaluation.  The examiner assessed Adjustment Disorder with 
depressed mood, mild, on Axis I; and dependent traits on Axis 
II.

Military medical treatment records reported that the appellant 
complained of an intention to commit suicide if not released 
from active duty in December 1991.  He claimed that he had 
been having this desire for more than a year.  It was noted 
that the appellant had been seen at the family mental health 
unit twice in the past year with a diagnosis of Adjustment 
Disorder with depressed mood, and found fit for duty.  Mental 
status examination revealed that he was alert and oriented 
times 3, and cooperative.  His speech was intense and angry, 
but coherent and goal directed.  He denied any hallucinations, 
delusions, obsessions, rituals or paranoid thoughts.  His mood 
was "very angry" and his affect was constricted anger.  His 
cognitive functions were intact, with intact abstraction and 
recent and remote memory.  There was no evidence of psychosis 
or organic brain disorder.  His intelligence and general fund 
of information were judged to be average for his education and 
background.  His awareness, insight and social judgment were 
adequate for the interview, but impaired.  The examiner 
diagnosed Dysthymia, severe, on Axis I, and severe personality 
disorder, not otherwise specified, with antisocial features on 
Axis II.

The appellant's January 1992 military separation examination 
reported that he provided a history of frequent trouble 
sleeping, and depression or excessive worry secondary to 
anxiety caused by being in the Navy and away from his family.  
The excessive worry was explained as situational.  He 
indicated a history of head injury with a brief loss of 
consciousness and concussion, but denied frequent or severe 
headache.  He also reported a history of ear, nose and throat 
trouble, which referred to nasal congestion related to upper 
respiratory infection and hay fever.  His musculoskeletal, 
neurological, and psychiatric evaluations were normal.

VA treatment records were submitted.  An August 1992 entry 
reported that the appellant presented with complaints of 
chronic fatigue, a sore on his arm, headaches and diarrhea.  
The examiner diagnosed weakness of questionable etiology, skin 
rash, and questionable anxiety.  A September 1993 entry 
reported that the appellant complained of headaches, 
dizziness, and nervous aching since December 1991.  He claimed 
that he had heart "fluttering" and felt near syncopal with 
fatigue.  The diagnostic impression was Saudi syndrome, and a 
CT scan of the appellant's head was ordered which revealed the 
ventricular system in the midline appeared unremarkable.  
There was no evidence of recent intracerebral bleed or midline 
shift.  A small area of low attenuation in the right parietal 
lobe was noted only in slice # 11 which could have been an 
artifact.  No other significant abnormalities were seen.  

The appellant submitted private medical treatment records from 
his physician, Dr. Charles Pruitt, dated from June 1992 to 
January 1996, which reported that he complained that he was 
weak, tired, and sleepy, and that he had had heartburn in 
February 1993.  No abnormal physical findings were indicated, 
and clinic studies were recommended.  A March 1993 entry 
reported that the appellant complained that his joints ached 
and that he was tired all the time with decreased memory.  He 
also claimed that his wife's legs ached after he came back 
from the Gulf War as well.  He further complained of bilateral 
frontal headaches and that he could not sleep.  No physical 
findings were indicated.  A December 1993 entry reported that 
the appellant complained that he felt "bad."  He reported no 
energy, that he could not breathe "good", and had decreased 
memory.  He claimed that he felt all his problems began after 
the Gulf War.  He complained of a cough and fever in March 
1995, assessed as Pharyngitis, and flu symptoms, including 
cough and fever in June 1995, assessed as bronchitis.  A 
January 1996 entry reported that the appellant was treated for 
upper GI complaints.  Examination was negative, and Dr. Pruitt 
noted that the appellant has Post Saudi Arabia Syndrome.

A January 1994 statement from Robert L. Saulters, M.D., of the 
Medical Clinic, P.A., was submitted.  Dr. Saulters reported 
that the appellant's physical examination showed no 
significant abnormalities.  His blood count was in the 
acceptable range.  The erythrocyte sedimentation rate, a 
nonspecific marker of inflammation was normal.  Additionally, 
the C-reactive protein, another nonspecific marker of 
inflammation was normal.  Chest x-ray revealed no radiographic 
abnormalities.  Electrocardiogram revealed no significant 
abnormalities

A March 1994 VA mental disorders examination was conducted.  
The appellant reported that "lately I have trouble 
remembering what I'm going to do next, and I have headaches of 
different parts of my head just about every day."  He 
provided a history of head injury at age 13 years with loss of 
consciousness and a concussion.  He denied a history of stroke 
or seizures, hallucinations, homicidal/suicidal thoughts, drug 
or alcohol abuse.  He reported both initial and middle 
insomnia for unknown reasons and decreased appetite.  He 
denied episodes of disorientation, that he misplaced items, or 
that he left appliances on.  The examiner observed that the 
appellant was well-developed, slightly overweight, 
appropriately dressed, adequately groomed male who exhibited 
no unusual motor activity.  There was no flight of ideas, 
looseness of association speech impairment.  His mood was 
euthymic and affect was appropriate.  He was oriented to 
person, place, situation and time.  Remote, recent, and 
immediate recall were good.  He appeared of average 
intelligence.  His judgment was good.  His abstracting ability 
was good.  Insight was unremarkable.  The examiner reported 
that the appellant gave a history of mild memory impairment, 
however, symptoms did not appear to be severe enough to 
warrant a psychiatric diagnosis.  Insomnia did not appear to 
be significant.  

A VA general medical examination was conducted in April 1994.  
The appellant claimed that he had dizziness, headaches, aches 
in joints, nervousness, heart flutters, shortness of breath, 
loss of memory and blood in stools.  He claimed that he had 
almost daily headaches in the frontal area and took medication 
with some relief.  No abnormalities were noted on cardiac 
examination.  The appellant claimed that he had an occasional 
cough and shortness of breath, and was tired all the time.  
Respiratory examination revealed that his lungs were clear to 
auscultation and percussion without rales, rhonchi or wheezes.  
No abnormalities were found on examination of his digestive 
system.  His abdomen was without organomegaly, masses or 
tenderness.  His bowel sounds were normoactive and there was 
no rebound tenderness.  Stool was hematest negative.  On 
neurological examination the appellant complained of numbness 
and tingling in his hands and feet.  He claimed that dizziness 
would just come over him.   Cranial nerves were intact.  Motor 
and sensory examination was intact.  Reflexes were 2+ and 
equal throughout.  He claimed that he could not remember 
sometimes where to go to work.  Pertinent diagnoses included: 
a history of headaches, probably musculoskeletal, and a 
subjective history of fatigue, etiology unknown.  The examiner 
also deferred to the orthopedic, neurologic and psychiatric 
examinations.

A VA joints examination was also conducted in April 1994.  The 
appellant reported aches in his joints.  He described 
intermittent episodes of aches and pains covering most of his 
body.  The most symptomatic areas seemed to be his hips and 
legs, but he also reported pain in his arms.  He was employed 
as a logger and was not taking medications for his pain at the 
time.  The examiner observed that the appellant had an 
unremarkable gait pattern.  He had full range of motion of his 
shoulders and elbows with no redness, heat or swelling noted.  
There was no significant tenderness to palpation.  He had 5/5 
strength in is upper extremities.  Range of motion of the 
lumbar spine was 80 degrees flexion to 35 degrees extension 
with no tenderness or spasm.  He had full range of motion of 
the hips and knees.  The impression was 
polyarthrits/polyarthralgia of uncertain etiology.  X-rays of 
the lumbar spine revealed a mild scoliosis of the lumbar spine 
with convexity to the right.  The height of the intervertebral 
disk space and vertebral bodies was unremarkable.  The 
pedicles and transverse process were intact.  Additional x-
rays were normal.

A VA neurological examination was conducted in May 1994.  The 
appellant reported generalized neurologic symptoms.  He 
claimed to have headaches practically everyday, variable in 
location, onset and duration.  He had no other symptoms 
associated with the headaches, but independent of them, 
reported episodes of brief spells of nausea.  He claimed to 
have momentary dizziness more related to extreme exertion than 
anything else.  His main complaint was lack of stamina, 
generalized fatigability, and weakness, which he claimed had 
been present for 2 years.  On examination he was alert, 
oriented and cooperative.  His mentation was normal for 
purposes of a neurologic examination.  Cranial nerves 2-12 
were all intact with no signs of increased intracranial 
pressure or focal neurologic deficits.  Motor examination 
revealed normal muscle tone and strength with no atrophy, 
fasciculation or abnormal movements detectable.  Sensory 
examination was normal throughout with no evidence of loss or 
neuropathy.  The appellant claimed that he occasionally had 
peculiar feelings in his arms, but the examiner opined that 
these were related to some type of physical exertion rather 
than persistent symptoms.  His coordination gait, station and 
Romberg were normal.  Deep tendon reflexes were present and 
equal at 2+ and he had no pathologic reflexes or clonus.  The 
impression was of a normal neurologic examination in an 
individual with headaches and nonvertiginous dizziness that 
was unrelated to the headaches.  The main complaint was loss 
of stamina, but there was no evidence on his neurologic 
examination of significant weakness. 

VA outpatient treatment records were submitted.  A May 1996 
entry reported that the appellant's Paxil was increased.  He 
was still sleeping a lot but had less physical fatigue.  His 
headaches were better.  They were less frequent and less 
severe.  He felt his memory was still decreased and that he 
had aching joints.  An October 1996 entry reported that he 
indicated that his GERD symptoms were the same.  He claimed 
that his headaches were more frequent recently, and that he 
still had aching in his arms and legs.

A VA examination for diseases of the heart was conducted in 
January 1997.  The appellant complained of dizziness, 
headaches, aching joints, shakiness, nervousness, heart 
flutter, shortness of breath, loss of memory and blood in 
stool due to his Persian Gulf experience.  He claimed no 
shortness of breath except when his heart was fluttering.  He 
complained of some light-headedness and loss of equilibrium 
like a drunk, with no specific relationship to anything that 
he was doing.  The examiner observed that the appellant 
weighed 205 pounds.  He was well-developed and well-nourished.  
Cardiac examination revealed a regular rate without murmurs, 
rubs or gallops.  Lungs were clear to auscultation and 
percussion.  Abdomen was without organomegaly, masses or 
tenderness.  Diagnoses included a history of dizziness, 
etiology unknown; a history of palpitations, etiology unknown; 
and a history of rectal bleeding, etiology unknown.

A VA joints examination was also conducted in January 1997.  
The appellant complained of aching joints that hurt "all the 
time."  He said that his shoulders and knees hurt the worst.  
He claimed that the onset was rather undramatic.  He reported 
that he awakened one morning about 4 years ago feeling some 
aching, primarily in his neck and shoulders, which 
progressively worsened.  He denied swelling.  He denied taking 
arthritis medicine regularly.  The examiner observed that he 
had normal range of motion in all peripheral joints and spine 
with no swelling of any joints or inflammatory changes.  He 
did have tenderness localized to the lateral epicondyle of the 
right elbow with no deformities noted and normal range of 
motion.  The impression was arthralgias of unknown etiology 
with no evidence of inflammatory joint disease by exam.  X-
rays of the appellant's elbows, knees, and shoulders were 
normal, and revealed no gross osseous, or joint or soft tissue 
abnormality.  

A January 1997 VA mental disorders examination was also 
conducted.  The appellant denied a history of treatment for 
emotional problems.  However, he claimed that he had been 
prescribed Paxil by his family physician "for an energy boost 
and the doctor over in the Persian Gulf said that I should 
keep taking it because it gives me energy."  The appellant 
claimed that he slept about 14 hours a day, and that his 
joints and his head ached.  He reported that emotionally he 
felt fine, but that he could not remember things.  He claimed 
that he did not become disoriented or misplace items.  On 
mental status examination, the appellant exhibited no unusual 
motor activity.  His speech was unremarkable with no flight of 
ideas or looseness of associations.  His mood was euthymic and 
his affect appropriate.  He denied hallucinations, expressed 
no identifiable delusions, and denied homicidal or suicidal 
thoughts.  He was precisely oriented to person, place, 
situation and time.  He exhibited no appreciable impairment of 
remote, recent or immediate recall.  He was estimated to be of 
average intelligence.  His judgment to avoid common danger, 
abstracting ability, and insight were good.  The examiner 
reported that the appellant provided a history of memory 
impairment.  However, no significant memory impairment was 
apparent on examination.  He indicated that, to give the 
appellant benefit of the doubt, he should undergo 
psychological testing for memory impairment before a final 
diagnosis is given.  Otherwise, he gives no history of 
symptoms that would satisfy psychiatric diagnostic criteria.

A VA miscellaneous neurological examination was also conducted 
in January 1997.  The appellant had several complaints, some 
of which had neurologic implications.   He claimed that he had 
significant fatigability and spent many hours sleeping.  He 
claimed that he had no energy and felt worn out all the time.  
He reported a variety of aches and pains in most of his 
joints, and reported that he got dizzy frequently, and had 
episodes of unexplained trembling in his hands.  He also had 
other nonneurologic medical conditions and problems with his 
memory.  He claimed that he had headaches for which he took 
over-the-counter medications, not accompanied by any other 
general or neurolgic symptoms.  On examination the appellant's 
mentation was normal for the purposes of a neurologic 
examination.  Examination of his head was unremarkable.  There 
were no abnormalities of his cranial nerves.  Motor 
examination revealed normal muscle tone and strength with no 
atrophy, fasciculation or abnormal movements.  Coordination, 
gait, stations and Romberg were normal.  The sensory 
examination was also normal.  The examiner's impression was of 
a normal neurologic examination in an individual with "muscle 
contraction type" headaches and nonvertiginous dizziness and 
intermittent trembling, the latter not likely related to any 
significant neurologic disease.

A March 1997 statement from the appellant's wife was 
submitted.  She claimed that the appellant's physical 
condition deteriorated following his return from the Gulf War.  
She reported that she had difficulty awakening him in the 
morning, and that he would become weak.  She also indicated 
that the appellant was much more irritable and forgetful than 
in the past.

A November 1997 VA Persian Gulf symptoms examination reported 
that the appellant continued to complain of headaches, 
fatigue, extremity aching and poor memory.

A VA examination was conducted in October 1997.  The appellant 
again complained of general fatigue; forgetfulness; chronic 
headaches, occasionally helped by analgesics; and chronic 
aches and pains in large joints such as his knees, elbows and 
shoulders since 1992.  Examination and clinical tests were 
performed.  No musculoskeletal, or neurological findings were 
indicated.  Pertinent diagnoses included: general fatigue, 
undiagnosed condition; arthralgia of multiple joints, see 
orthopedic evaluation; memory loss and forgetfulness, 
undiagnosed condition; chronic diarrhea, undiagnosed 
condition; chronic headaches; and recurrent tremors of his 
hands and fingers, see neurological exam.

A VA joints examination was conducted in October 1997.  The 
appellant described multiple aching joints, primarily 
consisting of pain in his shoulder, elbows, knees, and ankles.  
There was no redness, heat or swelling of any of the joints.  
In general, he described increased pain in his upper 
extremities with increased use.  Physical examination revealed 
an unremarkable gait pattern.  Both shoulders had full and 
painless range of motion with no tenderness to palpation.  
There was no evidence of deltoid atrophy and he had 5/5 
strength.  His elbows had full range of motion without 
swelling, although he did have tenderness to palpation 
directly over the lateral epicondyle of the right elbow.  He 
had full range of motion of the knees without pain, redness, 
heat or swelling noted.  He had rather marked tenderness to 
palpation about the patellofemoral joint region bilaterally.  
Examination of his ankles revealed 5 degrees dorsiflexion and 
45 degrees of plantar flexion with no swelling or tenderness 
noted.  X-rays of his shoulders, elbows, knees and ankles were 
obtained.  The impression was recurrent polyarthralgia of 
uncertain etiology; and that examination findings were 
consistent with a right lateral epicondylitis and bilateral 
patellofemoral syndrome.

An October 1997 VA neurological examination was conducted.  
The appellant had various complaints, including complaints of 
headache and fatigue.  The appellant reported some joint pain 
and swelling.  He denied any fever.  He claimed that Paxil no 
longer afforded him relief, and that he had been given some 
type of medication for his headache but could not recall the 
name of it.  He complained of fairly frequent generalized 
retro-orbital headaches which varied in intensity and did not 
appear to have any pattern.  The appellant reported a history 
of head injury as a teenager, but that he recovered without 
any difficulty.  He also reported that earlier in the year, a 
tire blew up and struck him in the right supraorbital area and 
transiently blinded him.  He complained of fatigability, but 
denied any actual weakness.  He also claimed that he had 
noticed some intermittent paresthesia in his hands and feet.  

Neurological examination revealed that the appellant was 
alert, oriented and cooperative.  He seemed somewhat 
depressed.  Cranial nerves were intact and normal with the 
exception of rather marked anisocoria and a nonreactive right 
pupil which was considerably larger than the left.  
Examination of his neck revealed no bruits.  Motor examination 
revealed strength and tone to be full and equal bilaterally.  
Deep tendon reflexes were intact and symmetrical.  No Babinski 
sign was present.  Sensory examination for primary and 
cortical modalities was normal, as was the cerebellar 
function, gait, and stance.  The examiner reported that, with 
the exception of the eye findings which were related to his 
recent accident, the entire neurological examination was 
unremarkable.  Although the examiner did not have the history, 
the appellant had been evaluated completely neurologically as 
far as he could tell with scanning of the head, examination, 
and a sleep study.

A VA systemic conditions examination was also conducted in 
October 1997.  The appellant reported fogetfulness and memory 
loss, chronic headaches, tremors of his hands, and chronic 
aches and pains of his knees, ankles, elbows and shoulders.  
Upon physical examination, the examiner diagnosed no systemic 
illness detected at this time.

At his September 1998 hearing on appeal, the appellant and his 
wife testified regarding his claim for disability as the 
result of undiagnosed illness.  The appellant claimed that he 
had difficulty getting up in the morning and that he was 
"sluggish" all of the time.  His wife reported that, if she 
did not get him up, he would sleep all day.  The appellant 
also testified that he had a fever "off and on."  He claimed 
that he had joint pain all the time that it affected his 
ability to do things around the house.  He reported that he 
also had headaches every day, and he claimed that he was a lot 
more athletic before he went into the military.  


1.  Entitlement to service connection for chronic fatigue as 
due to an undiagnosed illness.

After reviewing the evidence of record, the Board must find 
that there is no competent evidence linking any current 
complaints of fatigue to service or to an undiagnosed illness.  
Service medical records during the appellant's period of 
active duty merely indicate a complaint of "general malaise" 
with a sore throat and gastric upset of 2 days duration which 
was assessed as attributable to strep throat in March 1990, 
and a complaint of "excessive tiredness" in June 1991, 
associated with an assessment of otitis media and an upper 
respiratory infection.  His neurological and psychiatric 
evaluation was normal at the time of his January 1992 military 
separation. 

Further, the evidence of record does not show any objective 
findings of chronic fatigue disability following service.  
Although a diagnostic impression of Saudi syndrome was 
indicated on a VA treatment entry in September 1993, 
examination was unremarkable.  Likewise, the appellant's 
private physician noted Post Saudi Arabia Syndrome in January 
1996, but examination was negative, and numerous VA 
examinations have merely found a subjective history of 
fatigue.  VA mental disorders and neurological examinations 
conducted in 1994 and 1997 were also normal.  The appellant 
had normal muscle tone and strength with no atrophy.  Cranial 
nerves were all intact.  Section 3.317 of the Code of Federal 
Regulations states that VA shall pay compensation to a Persian 
Gulf veteran who exhibits "objective indications of chronic 
disability."  38 C.F.R. § 3.317.  That section further states 
that "[f]or purposes of this section, 'objective indications 
of chronic disability' include both 'signs', in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification."  Id.

Thus, the appellant has not brought forth competent medical 
evidence of objective indications of chronic fatigue.  The 
Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability", and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau, 2 Vet.App. 
at 143-144.  Because the appellant has not submitted any 
competent evidence of a chronic fatigue disability, the Board 
must deny the claim as not well grounded.  Ibid.: see also, 
Caluza, 7 Vet.App. at 505.  Therefore, VA's duty to assist 
the appellant in the development of his claim is not for 
application.  

Further, the appellant's and his wife's general contentions of 
record are of insufficient probative value so as to be 
dispositive of the issue presented on appeal.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (holding that the Board is 
not required to entertain unsupported lay speculation on 
medical issues).  Although they claim that the appellant 
currently has chronic fatigue that is related to his military 
service, their assertions of a medical diagnosis and opinion 
on causation alone are not probative.  See also, Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 
91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the appellant 
was informed that the reason for the denial of his claim was 
that there was no objective medical evidence to substantiate 
that he currently has chronic fatigue related to any incident 
during service.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.




2.  Entitlement to service connection for a low-grade fever 
as due to an undiagnosed illness.

The Board finds that the medical evidence does not indicate 
that a low-grade fever disability was either incurred or 
aggravated during service.  In so finding, the Board places 
emphasis upon the appellant's military treatment records which 
are devoid of any reference to a fever; and his treatment 
records following service which first indicate a complaint of 
fever in March 1995 associated with pharyngitis, and 
subsequently note "flu symptoms" including cough and fever 
in June 1995 assessed as bronchitis.  There were no further 
complaints or findings referable to "fever" and the 
appellant denied fever at the time of his October 1997 
neurological evaluation.

Again, the Board finds that the appellant has not brought 
forth competent medical evidence of objective indications a 
low-grade fever.  As previously mentioned, the Court has 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability", and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau, 2 Vet.App. at 143-144.  Since 
there is no objective medical evidence to establish that the 
appellant currently has a low-grade fever that originally 
manifested or was aggravated during service, it is found that 
the claim presented is not well grounded.  Rabideau v. 
Derwinski, 2 Vet.App 141, 143 (1992).  Because the appellant 
has not submitted any competent evidence of a chronic fever 
disability, the Board must deny the claim as not well 
grounded.  Ibid.: see also, Caluza, 7 Vet.App. at 505.  
Therefore, VA's duty to assist the appellant in the 
development of his claim is not for application. 

With regard to the appellant's claim for a disability 
manifested by a low-grade fever due to an undiagnosed illness, 
the Board notes that the symptomatology for which the 
appellant has complained has not resulted in a disability 
which can be said to be "undiagnosed."  To the contrary, 
treatment records reflect diagnoses of fever due to 
pharyngitis and bronchitis.  Since there is, of record, 
medical evidence attributing the appellant's acute and 
transitory complaints of fever to clinically diagnosed 
disorders, the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 (1998) are rendered not 
plausible, and the claim may also be viewed as not well 
grounded.  Even if this claim were not discussed in the 
context of a well grounded claim, a denial would nevertheless 
be in order in view of the failure to meet the requirements of 
the applicable regulation.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (1998).

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Although he claims that he currently has 
a chronic low-grade fever that is related to his military 
service, his assertions of a medical diagnosis and opinion on 
causation alone are not probative.  See also, Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

VARO fulfilled its obligation under section 5103(a) in its 
Statement and of the Case, in which the appellant was informed 
that the reason for the denial of his claim was that there was 
no objective medical evidence to substantiate that he 
currently has a low-grade fever related to any incident during 
service.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.


3.  Entitlement to service connection for joint pain and 
muscle aches/weakness due to undiagnosed illness.

The Board also finds that the medical evidence does not 
indicate that joint pain and muscle aches/weakness was either 
incurred or aggravated during service.  In so finding, the 
Board places emphasis upon the appellant's military treatment 
records which merely indicate treatment for right forearm 
strain and wrist sprain following a fall in March 1990, and 
general body aches attributed to otitis media of the left ear 
with an upper respiratory infection in June 1991.  His January 
1992 military separation examination was negative for any 
complaints of joint or muscle aches, and described his 
musculoskeletal system as normal.  Although the appellant 
complained of joint aches in March 1993, treatment records 
after service are also negative for any findings of physical 
abnormalities.  VA examinations conducted in April 1994 and 
May 1994 reported that his cranial nerves, and motor and 
sensory examinations were intact.  He had normal muscle tone.  
He had full strength and range of motion of his upper 
extremities.  No redness, heat or swelling was noted.  January 
1997 and October 1997 VA examinations were also negative for 
abnormal findings, other than for post-service, diagnosed 
right lateral epicondylitis and bilateral patellofemoral 
syndrome. 

Again, the Board finds that the appellant has not brought 
forth competent medical evidence of objective indications of 
joint pains and muscle aches/weakness.  As previously 
mentioned, "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau, 2 Vet.App. 
at 143-144.  Since there is no objective medical evidence to 
establish that the appellant currently has joint pains and 
muscle aches/weakness that originally manifested or were 
aggravated during service, it is found that the claim 
presented is not well grounded.  Rabideau v. Derwinski, 
2 Vet.App 141, 143 (1992).  Because the appellant has not 
submitted any competent evidence of joint pains and muscle 
aches/weakness, the Board must deny the claim as not well 
grounded.  Ibid.: see also, Caluza, 7 Vet.App. at 505.  
Therefore, VA's duty to assist the appellant in the 
development of his claim is not for application. 

With regard to the appellant's claim for a disability 
manifested by joint pain and muscle aches/weakness due to an 
undiagnosed illness, the Board notes that the symptomatology 
for which the appellant has complained has not resulted in 
objective findings of a disability, and denial would 
nevertheless be in order in view of the failure to meet the 
requirements of the applicable regulation.  Sabonis v. Brown, 
6 Vet.App. 426, 430 (1998).

The appellant's and his wife's general contentions of record 
are also of insufficient probative value so as to be 
dispositive of the issue presented on appeal.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Although the appellant and 
his wife claim that he currently has joint pains and muscle 
aches/weakness related to his military service, their 
assertions of a medical diagnosis and opinion on causation 
alone are not probative.  See also, Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

VARO fulfilled its obligation under section 5103(a) in its 
Statement and of the Case, in which the appellant was informed 
that the reason for the denial of his claim was that there was 
no objective medical evidence to substantiate that he 
currently has joint pain and muscle aches/weakness related to 
any incident during service.  Additionally, by this decision, 
the Board is informing the appellant of what is necessary to 
make his claim well grounded.


4.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

The Board finds, with application of the benefit of the doubt 
rule, that a chronic headache disorder was incurred in 
service.  In so finding, the Board again places emphasis upon 
the appellant's military treatment records which indicate that 
he reported frequent headaches in February 1990, at which time 
an assessment of chronic disability, namely migraine 
headaches, was made.  Treatment records following service 
reflect a number a complaints of headache.  These records also 
reflect a diagnosis of chronic headache disorder.  Despite the 
fact that the appellant denied frequent headaches at the time 
of his military separation, a longitudinal review of the 
record shows the evidence to be in relative equipoise on the 
matter of whether the chronic headache disorder began in 
service.  Applying the benefit of the doubt rule, the Board 
concludes that the disorder was incurred in service.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for chronic fatigue is denied. 

Service connection for a low-grade fever is denied. 

Service connection for joint pain and muscle aches/weakness 
is denied. 

Service connection for headaches is granted. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

